                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION



JACOB A. ANZALDUA                                                                      PLAINTIFF

 V.                                    CIVIL NO. 6:19-cv-06051

 GARLAND COUNTY DETENTION
 CENTER and ARKANSAS COMMUNITY
 CORRECTION                                                                       DEFENDANTS



                                             ORDER

       The Court has received a Report and Recommendation (ECF No. 8) from United States

Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and

in forma pauperis. Upon review, the Magistrate recommended that Plaintiff’s complaint be

dismissed with prejudice. Plaintiff has filed timely, written Objections (ECF No. 9) to the Report

and Recommendation. The matter is now ripe for consideration.

       The Court has conducted a de novo review of those portions of the report and

recommendation to which Plaintiff has objected. 28 U.S.C. § 636(b)(1). In his objection, Plaintiff

asks that he be allowed to amend his complaint to name Arkansas Community Correction

Probation/Parole Officer William McLaughlin and Garland County Sheriff Mike McCormick, in

their individual and representative capacities, as defendants in this matter. After consideration,

the Court finds that Plaintiff’s Objections offer neither law nor fact requiring departure from the

Magistrate’s findings, and that the report and recommendation is proper, contains no clear error,

and should be and hereby is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Plaintiff’s Complaint should be and hereby is
DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §§1915(e)(2)(B)(i-iii) and 1915A(a). The

Clerk is directed to place a §1915(g) strike flag on the case.


         SO ORDERED this 18th day of November 2019.



                                                                 /s/Robert T. Dawson
                                                                 ROBERT T. DAWSON
                                                                 SENIOR U.S. DISTRICT JUDGE
